Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an telephone interview with Mr. P.G. Scott Born (Reg. No. 40,523) on July 14, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claims 1-3 are amended as presented below:
1.	(Currently Amended) At least one non-transitory computer-readable medium including instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, the method comprising the steps of: 
accessing over a network a first computer-aided dispatch database, the first database having a first database identifier and including a first data-set having a first data-set identifier, the first database further including a second data-set having a second data-set identifier different from the first data-set identifier, the first data-set characterizing the location of at least one incident responded to by at least one emergency response vehicle, the second  data-set including at least one icon depicting the location of the at least one emergency response vehicle;
retrieving from the first computer-aided dispatch database the first database identifier and first and second data-set identifiers over the network from the first database; 
presenting on a display device the first and second data-set identifiers in a graphical user interface (GUI); 
in response to receiving a selection of at least one of the first and second data-set identifiers from a user, retrieving over the network from the first database the first and second data-sets; and 
displaying the incident location and the at least one icon depicting the location of the at least one emergency response vehicle in the GUI.
2. (Currently Amended)) The non-transitory computer-readable medium of claim 1, wherein the at least one emergency response vehicle comprises a police unit.
3. (Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the at least one emergency response vehicle comprises multiple different types of emergency response vehicles and the second data-set includes multiple differently formatted icons, each said icon depicting a respective different and corresponding one of the emergency response vehicles.
Reasons for Allowance
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments filed on 06/10/2022. 
	Regarding claim 1, In addition to Applicant’s remarks and amendments filed on 06/10/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…the first database having a first database identifier and including a first data-set having a first data-set identifier, the first database further including a second data-set having a second data-set identifier different from the first data-set identifier, the first data-set characterizing the location of at least one incident responded to by at least one emergency response vehicle, the second  data-set including at least one icon depicting the location of the at least one emergency response vehicle;
retrieving from the first computer-aided dispatch database the first database identifier and first and second data-set identifiers over the network from the first database; 
presenting on a display device the first and second data-set identifiers in a graphical user interface (GUI); 
in response to receiving a selection of at least one of the first and second data-set identifiers from a user, retrieving over the network from the first database the first and second data-sets; and 
displaying the incident location and the at least one icon depicting the location of the at least one emergency response vehicle in the GUI.”, in conjunction with other claim elements as recited in claim 1.
Claims 2-3 are allowable based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645